DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a locking device, a server and a mobile device, classified in G07C9/00871.
II. Claims 21-30, drawn to a structure of a padlock, classified in E05B67/00.
The inventions are distinct, each from the other because of the following reasons:  Inventions I and II are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the different inventions have different purposes and modes of operation.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are notpatentably distinct, applicant should submit evidence or identify such evidence now ofrecord showing the inventions or species to be obvious variants or clearly admit on therecord that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103 (a) of the other invention. 
During a telephone conversation with Jason B. Hynes on June 1, 2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 21-30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 should depend on claim 8 since term “the certificate” was introduced for the first time in claim 8.
  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
server storage unit in claim 1 (see paragraph [0120]).
Server processing unit in claim 1 and 10 (see paragraph [0120]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brophy (US 11,145,016) in view of Niroomand (US Pub 2018/0075679).
As of claim 1, Brophy discloses a system for controlling access to a secure space (via controlling access to a property 101), the system comprising: at least one communication network (via a server 130 communicating with a mobile device 140 and lock (via electronic lock and monitor control unit 110) using at least one communication network; see fig. 1; also see col. 11, lines25-29); 
a locking device (via electronic lock 128 and monitor control unit 110) fastenable to an access point of the secure space (via lock located at an exterior door of the property; see col. 5, lines 1-5), a lock processor, a lock memory, and at least one lock communication interface, the at least one lock communication interface being operable to communicate via the at least one communication network (via lock comprising a processor, memory and communication interface to communicate with the server 130 and mobile device 140; see col. 5, lines 1-18 and col. 9, lines 52-56); and 
a server (via server 130; see fig. 1) comprising: 
a server storage unit to store authorization data for the locking device (via server 130 storing reservation information and access codes; see col. 11, lines 22-27 and col. 13, lines 13-20); 
at least one server communication interface operable to communicate with the locking device and at least one user computing device via the at least one communication network (via server 130 communicating with a mobile device 140 and lock (via electronic lock and monitor control unit 110) using at least one communication network; see fig. 1; also see col. 11, lines 25-29 and col. 21, lines 48-52); and 
a server processing unit operable to: 
receive, from a user computing device of the at least one user computing device, a request to access the locking device (receiving, from mobile device 140, a request to access the property 101; see fig. 1; also see col. 11, lines 54-58 and col. 25, lines 22-28); 
authenticate the user computing device; generate authorization data for the locking device and the user computing device (via verifying the user and generating access code; see col. 25, lines 25-29 and col. 25, lines 52-60); and 
provide at least part of the authorization data to each of the locking device and the user computing device (via providing the access code to the mobile device 140 and lock device; see col. 26, lines 44-50 and lines 61-66); 2 6962874App/. No. 17/385,392 Amendment dated October 6, 2021 Response to Notice to File Missing Parts mailed August 6, 2021 
wherein the lock processor is operable to: 
store the authorization data from the server in the lock memory (via storing the code in the lock device; see col. 27, lines 5-10); 
receive a security command from the at least one user computing device; determine whether the security command comprises requesting data that corresponds to the authorization data stored in the lock memory (via receiving access code from the mobile device 140; see col. 27, lines 23-25 and col. 29, lines 32-36); and 
in response to determining that the requesting data corresponds to the authorization data stored in the lock memory, generate a control signal for the actuator based at least in part on the security command (via determining whether the access code received from the mobile device match the access code received from the server and performing an action; see col. 28, lines 1-12).  
However Brophy does not explicitly disclose that the lock comprises an actuator and generate a control signal for the actuator to move the locking device into locked state when the locking device transitions from open to closed.
Niroomand discloses a locking device fastenable to an access point of a secure space (via lock 22; see fig. 1), wherein the lock comprises an actuator (via motor driver chip 146 communicating with motor 136 (see figs. 11 and 12). Niroomand discloses that the controller 138 sends a lock signal to the motor driver chip 146 to activate the motor 136, and as disclosed, motor 136 is activated after the pin 130 is engaged with hook (moving of the pin 130 to the hook interpreted as transitioning from open to closed; see paragraphs [0035]-[0036]).
From the teaching of Niroomand it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Brophy to include the function of receiving a command and locking a lock device as taught by Niroomand in order to remotely lock and unlock a locking device.
As of claim 2, Niroomand discloses that the security command comprises either an unlock command or a lock command (via lock or unlock command); 
upon receipt of an unlock command, the control signal generated by the lock processor comprises a signal to move the locking device into the unlocked state (via unlocking the lock in response to unlocking command; see paragraph [0037]); and 
upon receipt of a lock command, the control signal generated by the lock processor comprises a signal to move the locking device into the locked state (via locking the lock in response to the lock command; see paragraph [0036]). 
As of claim 5, Brophy discloses that the authorization data provided to the locking device and the user computing device comprises a digital access key including a pre-determined usage limit; and the lock processor is operable to determine whether the digital access key is valid based on the pre-determined usage limit (via access code being valid for a certain period of time; see col. 13, lines 25-30). Brophy further discloses the unique access code is unique to each unique request to view a property, hence having a predetermined usage limit (see col. 26, lines 29-31). 
As of claim 6, Brophy discloses the digital access key includes at least one of a pre-determined expiration date or a pre-determined expiration period; and the lock processor is operable to determine whether the digital access key is valid based on at least one of the pre-determined expiration date and the pre-determined expiration period (via access code being valid for a certain period of time; see fig. 4, see col. 13, lines 25-30 and col. 28, lines 25-30).
As of claim 7, Brophy discloses that the authorization data comprises a digital access key including at least one of a generation date or a pre-determined start date; and the lock processor is operable to determine whether the a digital access key is valid based on at least one the generation date or the pre-determined start date (via disclosing reservation data including the time and the day the code is active; see fig. 4; also see col. 28, lines 25-30).  
As of claim 10, Brophy discloses that the server processing unit operable to authenticate the user computing device comprises generating an invitation token having a pre-determined expiration period, sending the invitation token to the user computing device, and receiving the invitation token within the pre-determined expiration period (via access code (token) being valid for a certain period of time; see fig. 4, see col. 13, lines 25-30 and col. 28, lines 25-30).  .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brophy (US 11,145,016) in view of Niroomand (US Pub 2018/0075679) and further in view of Penilla et al. (US 9,365,188).
As of claim 3, combination of Brophy and Niroomand discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose that the authorization data provided to the user computing device comprises a public key of a public/private key pair of the locking device, the private key pair of the locking device being stored in the lock memory.  
Penilla discloses an access control system, wherien a server transmits an authorization data to a user device comprising a public key of a public/private key pair of a lock device (via vehicle), the private key pair of the vehicle being stored in the vehicle memory (see col. 5, lines 15-26).
Form the teaching of Penilla it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Brophy and Niroomand to include the function of sending encrypted data using public key of the lock to the mobile device in order to enhance security so the vehicle with a private key can decrypted the code to allow access.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brophy (US 11,145,016) in view of Niroomand (US Pub 2018/0075679) and further in view of Leboeuf et al. (US Pub 2017/0236343).
As of claim 4, combination of Brophy and Niroomand discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose wherein the authorization data provided to the user computing device comprises a public key of a 3 6962874App/. No. 17/385,392 Amendment dated October 6, 2021Response to Notice to File Missing Parts mailed August 6, 2021public/private key pair of the user computing device, the private key pair of the user computing device being stored in memory of the user computing device.  
	Leboeuf discloses an access control system wherien the authorization data provided to the user computing device comprises a public key of a 3 6962874App/. No. 17/385,392 Amendment dated October 6, 2021Response to Notice to File Missing Parts mailed August 6, 2021public/private key pair of the user computing device, the private key pair of the user computing device being stored in memory of the user computing device (see abstract).
From the teaching of Leboeuf it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Brophy and Niroomand to include the function of sending public key of the mobile device in order to enhance security so the mobile device with a private key can decrypted the received data.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brophy (US 11,145,016) in view of Niroomand (US Pub 2018/0075679) and further in view of Peng et al. (US Pub 2020/0410795).
As of claims 8 and 9, combination of Brophy and Niroomand discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose the use of a certificate from a certificate authority.
Peng discloses an access control system wherien a server or a group of servers 110 (certificate authority) sends authorization data signed using a certificate to a mobile device 140 (see paragraphs [0071], [0100]-[0101]).
From the teaching of Peng it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Brophy and Niroomand to include the function of using signed certificate as taught by Peng in order to verify the legality of the mobile device (see paragraph [0101]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brondrup (US Pub 2003/0208386) discloses an access control system wherien a server receives an access request and transmits access code to a mobile device and a lock device (see abstract).
Ranchod (US Pub 2016/0292943) discloses a keyless lock wherein a controller of a lock generate a control signal for the actuator to move the lock into locked state when the lock transitions from open to close (see paragraphs [0046]-[0047]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683